Exhibit 10.2

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of December 23, 2005 by and among PriceSmart Exempt SRL, a Barbados
corporation (“PriceSmart”), Carlos Nandwani, an individual, and Technotics
International Ltd., a Bahamian company (Carlos Nandwani and Technotics
International Ltd. hereinafter collectively referred to as “N&T”). For purposes
of this Agreement, each of PriceSmart and N&T are referred to as a “Party,” and
collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, N&T desires to sell to PriceSmart all of N&T’s shares of stock of PSMT
Trinidad/Tobago Limited, a Republic of Trinidad and Tobago company (“PSMT
Trinidad”), and PriceSmart desires to purchase from N&T those shares on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1. AGREEMENT TO PURCHASE AND SELL STOCK. N&T agrees to sell to PriceSmart at the
Closing (as defined in Section 2), and PriceSmart agrees to purchase from N&T at
the Closing, fifty thousand (50,000) Ordinary Shares, without nominal or par
value, of PSMT Trinidad (“the “Purchased Shares”) payable by PriceSmart
delivering to N&T, at the Closing, payment of three hundred thousand dollars
even (US $300,000.00).

2. CLOSING. The purchase and sale of the Purchased Shares will take place at the
offices of PriceSmart, Inc. at 9740 Scranton Road, San Diego, CA 92121, on
December 23, 2005, or at such other time and place on which PriceSmart and N&T
mutually agree (which time and place are referred to in this Agreement as the
“Closing”).

2.1 At the Closing, N&T will deliver to PriceSmart its Share Transfer
Certificate, in the form attached hereto as Exhibit “A”, properly endorsed to
PriceSmart.

2.2 At the Closing, PriceSmart will deliver to N&T a cashiers check or wire
transfer order in the total amount of three hundred thousand dollars even (US
$300,000.00).

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF N&T. N&T hereby represents,
warrants and covenants that:

(a) N&T owns exactly fifty thousand (50,000) Ordinary Shares of PSMT Trinidad,
without nominal or par value, free and clear of all liens, encumbrances and any
liabilities, except as may be created hereby. Other than the Purchased Shares,
N&T owns no additional shares of capital stock of, or any other interest in,
PSMT Trinidad. In addition, N&T has no options, warrants or other rights to
acquire shares of capital stock of, or any other interest in, PSMT Trinidad.
Following the Closing, N&T will have transferred all of its right, title and
interest in PSMT Trinidad to PriceSmart and will have no outstanding claims
against PriceSmart or PSMT Trinidad.



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by N&T (or either of them) of this
Agreement will not violate or be in conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under:
(i) any provision of Technotics International Ltd. certificate of incorporation
or bylaws as they shall be in effect; (ii) any provision of any judgment, decree
or order to which N&T (or either of them) is a party or by which it is bound;
(iii) any material contract, obligation or commitment to which N&T (or either of
them) is a party or by which it is bound; or (iv) any statute, rule or
governmental regulation applicable to N&T (or either of them).

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PRICESMART. PriceSmart hereby
represents, warrants and covenants that:

(a) The execution, delivery and performance by PriceSmart of this Agreement will
not violate or be in conflict with, result in a breach of or constitute (with or
without notice or lapse of time or both) a default under: (i) any provision of
PriceSmart’s certificate of incorporation or bylaws as they shall be in effect;
(ii) any provision of any judgment, decree or order to which PriceSmart is a
party or by which it is bound; (iii) any material contract, obligation or
commitment to which PriceSmart is a party or by which it is bound; or (iv) any
statute, rule or governmental regulation applicable to PriceSmart.

(b) PriceSmart understands that the purchase of the Purchased Shares involves
significant risk. PriceSmart acknowledges that PriceSmart is able to fend for
itself, can bear the economic risk of PriceSmart’s acquisition of the Purchased
Shares and has knowledge and experience in financial or business matters that
PriceSmart is capable of evaluating the merits and risks of this acquisition of
the Purchased Shares and protecting its own interests in connection with this
investment. Following the Closing, PriceSmart will have no outstanding claims
against N&T or PSMT Trinidad.

5. MUTUAL REPRESENTATIONS AND WARRANTIES. Each of the Parties, on their own
behalf, hereby agree as follows:

(a) ORGANIZATION, GOOD STANDING AND QUALIFICATION. PriceSmart and Technotics
International Ltd. represent and warrant that: (i) it is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted; and (ii) it is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its business or properties.

(b) AUTHORIZATION. Each Party represents and warrants that: (i) all action on
its part and on the part of each of its officers, directors and stockholders, as
applicable, necessary for the authorization, execution and delivery of this
Agreement and the performance of all of its obligations hereunder and the
transactions contemplated hereby have been taken; and (ii) this Agreement has
been duly executed and delivered by it and constitutes a valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (a) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to



--------------------------------------------------------------------------------

or affecting the enforcement of creditors’ rights generally; and (b) the effect
of rules of law governing the availability of equitable remedies.

(c) DISCLOSURE OF INFORMATION. Each Party represents and warrants that: (i) it
has received or has had sufficient access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Purchased Shares; and (ii) it has had an opportunity to ask questions and
receive answers from PSMT Trinidad and the other Party regarding the terms and
conditions of the Purchased Shares and to obtain additional information as
desired to verify any information furnished to it or to which it had access. The
foregoing, however, does not in any way limit or modify the additional
representations and warranties made by such Party in this Agreement.

6. CONDITIONS TO CLOSING.

6.1 CONDITIONS TO OBLIGATIONS OF N&T AT CLOSING. The obligations of N&T to sell
the Purchased Shares to be sold at the Closing is subject to the fulfillment to
N&T’s satisfaction on or prior to the Closing of the following conditions, any
of which may be waived by N&T:

(a) REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by PriceSmart in Sections 4 and 5 hereof
shall be true and correct in all material respects at the date of the Closing
with the same force and effect as if they had been made on and as of the date
hereof. PriceSmart shall have performed and complied with all agreements and
conditions herein required to be performed or complied with by it on or before
the Closing.

(b) QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state or country that are required in connection with the lawful sale of
the Purchased Shares, shall have been duly obtained and shall be effective on
and as of the Closing. At the time of the Closing the sale and issuance of the
Purchased Shares shall be legally permitted by all laws and regulations to which
N&T or PriceSmart are subject.

6.2 CONDITIONS TO OBLIGATIONS OF PRICESMART AT CLOSING. PriceSmart’s obligation
to purchase the Purchased Shares at the Closing is subject to the fulfillment to
PriceSmart’s satisfaction, on or prior to the Closing, of all of the following
conditions, any of which may be waived by PriceSmart:

(a) REPRESENTATIONS AND WARRANTIES TRUE; PERFORMANCE OF OBLIGATIONS. The
representations and warranties made by N&T in Sections 3 and 5 hereof shall be
true and correct in all material respects at the Closing with the same force and
effect as if they had been made on and as of said date and PriceSmart shall have
performed and complied in all material respect with all obligations and
conditions herein required to be performed or complied with by it on or prior to
the Closing.

(b) QUALIFICATIONS, LEGAL INVESTMENT. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state or country that are required in connection with the lawful sale of
the



--------------------------------------------------------------------------------

Purchased Shares, shall have been duly obtained and shall be effective on and as
of the Closing. At the time of the Closing the sale and issuance of the
Purchased Shares shall be legally permitted by all laws and regulations to which
PriceSmart or N&T are subject.

7. MUTUAL RELEASE OF ALL CLAIMS.

7.1 RELEASE BY PRICESMART. In consideration of the covenants set forth in this
Agreement, and for other good and valuable consideration, receipt of which is
hereby acknowledged, PriceSmart, on behalf of itself and its successors, assigns
and legal representatives, fully, irrevocably and unconditionally releases and
discharges N&T, and each of them, as well as their officers, directors,
shareholders, agents, employees, and representatives, in their capacity as such
and otherwise, including their heirs, executors and administrators, as well as
related, affiliated, subsidiary, predecessor and parent companies, successors
and assigns, separately and collectively, and each of them (collectively “N&T
Releasees”), from all actions, causes of action, suits, debts, charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages and expenses, including attorneys’ fees, of any nature
whatsoever, known or unknown, suspected or unsuspected (excepting only those
rights and obligations arising under this Agreement), which PriceSmart ever had,
now has, or may have against the N&T Releasees, arising from or relating, either
directly or indirectly, to PSMT Trinidad as well as its affiliated companies.
PriceSmart expressly waives any and all rights which it might have under
Section 1542 of the Civil Code of the State of California which reads as
follows:

A general release does not extend to claims which the Creditor does not know or
suspect to exist in its favor at the time of executing the Release which if
known by him must have materially affected his settlement with the debtor.

Notwithstanding Section 1542 of the Civil Code of California, PriceSmart
expressly agrees that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those relating to unknown and unspecified actions, causes of action, claims or
other proceedings, judgments, obligations, damages, or other liabilities, if
any. PriceSmart acknowledges that it is aware that it may discover facts
different from, or in addition to, those now known or believed to be true with
respect to the claims, causes of action, and liabilities herein released, and
PriceSmart nevertheless agrees that the release herein shall be and remain in
all respects a complete and general release as to all matters released,
notwithstanding any such known or unknown additional facts.

7.2 RELEASE BY N&T. In consideration of the covenants set forth in this
Agreement, and for other good and valuable consideration, receipt of which is
hereby acknowledged, N&T, and each of them on behalf of themselves and their
successors, assigns and legal representatives, fully, irrevocably and
unconditionally release and discharge PriceSmart, as well as its officers,
directors, shareholders, agents, employees, and representatives, in their
capacity as such and otherwise, including their heirs, executors and
administrators, as well as related, affiliated, subsidiary, predecessor and
parent companies, successors and assigns, separately and collectively, and each
of them (collectively “PriceSmart Releasees”), from all actions, causes of
action, suits, debts, charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages and expenses, including attorneys’
fees, of any



--------------------------------------------------------------------------------

nature whatsoever, known or unknown, suspected or unsuspected (excepting only
those rights and obligations arising under this Agreement), which N&T, or either
of them, ever had, now has, or may have against the PriceSmart Releasees,
arising from or relating, either directly or indirectly, to PSMT Trinidad, as
well as its affiliated companies. N&T expressly waive any and all rights which
it might have under Section 1542 of the Civil Code of the State of California
which reads as follows:

A general release does not extend to claims which the Creditor does not know or
suspect to exist in its favor at the time of executing the Release which if
known by him must have materially affected his settlement with the debtor.

Notwithstanding Section 1542 of the Civil Code of California, N&T expressly
agree that this Agreement shall be given full force and effect according to each
and all of its express terms and provisions, including as well those relating to
unknown and unspecified actions, causes of action, claims or other proceedings,
judgments, obligations, damages, or other liabilities, if any. N&T acknowledges
that it is aware that it may discover facts different from, or in addition to,
those now known or believed to be true with respect to the claims, causes of
action, and liabilities herein released, and N&T nevertheless agrees that the
release herein shall be and remain in all respects a complete and general
release as to all matters released, notwithstanding any such known or unknown
additional facts.

8. MISCELLANEOUS.

8.1 SURVIVAL OF WARRANTIES. The representations, warranties and covenants of the
Parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of PriceSmart or N&T, as the case may be.

8.2 SUCCESSORS AND ASSIGNS. Neither Party shall assign or transfer any of its
rights or obligations under this Agreement without the other Party’s prior
written consent which shall not be unreasonably withheld. Subject to this
restriction on assignment, this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

8.3 GOVERNING LAW. This Agreement shall be governed by and construed under the
internal laws of the State of California, U.S.A. as applied to agreements among
California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
law.

8.4 COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.5 HEADINGS. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.



--------------------------------------------------------------------------------

All references in this Agreement to sections and paragraphs shall, unless
otherwise provided, refer to sections and paragraphs hereof.

8.6 NOTICES. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be mailed, telecopied, sent
by overnight courier or delivered to the Party to receive such notice at the
address specified on the signature page hereto or at such other address as any
Party may designate by giving ten (10) days advance written notice to all other
Parties. All such notices and communications shall, when mailed, telecopied or
sent by overnight courier, be effective when deposited in the mails, delivered
to the courier, or transmitted by telecopier with confirmation of transmission,
respectively.

8.7 AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of PriceSmart and N&T.

8.8 EXPENSES. Each of the Parties shall pay its own fees and expenses incurred
in entering into this Agreement. If any arbitration or other action at law or
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

8.9 SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

8.10 ENTIRE AGREEMENT. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.

8.11 FURTHER ASSURANCES. From and after the date of this Agreement, upon the
request of any of the Parties, the other Parties shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent,
objectives and purposes of this Agreement.

9.13 ARBITRATION.

9.13.1 All disputes and claims concerning the validity, interpretation,
performance, termination and/or breach of this Agreement (“Dispute(s)”) shall be
referred for final resolution to arbitration in San Diego, California, U.S.A.,
under the UNCITRAL Rules (“Rules”) as administered by the local chapter of the
American Arbitration Association. The Parties hereby agree that arbitration
hereunder shall be the Parties’ exclusive remedy and the arbitration decision
and award, if any, shall be final, binding upon, and enforceable against, the
Parties, and may be confirmed by the judgment of a court of competent
jurisdiction. In the event of any conflict between the Rules and this paragraph,
the provisions of this paragraph shall govern. The arbitration proceedings shall
be held in the English language.



--------------------------------------------------------------------------------

9.13.2 Notwithstanding the above, a Party may bring court proceedings against
any other Party (a) to obtain preliminary relief pending completion of
arbitration, or (b) as part of litigation commenced by a third Party. For
purposes of this Agreement, the Parties hereby submit to personal jurisdiction
in San Diego, California.

9.13.3 The prevailing Party in any arbitration or court proceeding shall be
awarded its reasonable attorneys’ fees and expenses against the non-prevailing
Party or Parties.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

PriceSmart Exempt SRL

a Barbados Corporation

   

Technotics International Ltd

a Bahamian Corporation

/s/ Robert M. Gans     /s/ Carlos Nandwani Robert M. Gans     Name:   Carlos
Nandwani Vice President & Secretary     Title:   President

Address for Notice:

9740 Scranton Road

San Diego, CA 92121

Telephone: (858) 404-8813

Facsímile: (858) 404-8828

   

Address for Notice:

P.O. Box 720685

Miami, FLA 33172

Telephone: 786-553-1096

Facsímile: 305-553-6493

      /s/ Carlos Nandwani     Carlos Nandwani    

Address for Notice:

 

P.O. Box 720685

Miami

FLA 33172

Telephone: 786-553-1096

Facsímile: 305-553-6493

 



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

SHARE TRANSFER CERTIFICATE

Carlos Nandwani, an individual and Technotics International Ltd., a Bahamian
company, hereinafter collectively called Transferor, in consideration of the sum
of three hundred thousand U.S. dollars ($300,000.00) do hereby transfer to
PriceSmart Exempt SRL, a Barbados corporation, hereinafter called Transferee,
any and all rights to 50,000 Ordinary Shares, without nominal or par value, of
PSMT Trinidad/Tobago Limited, representing ownership of those shares in the
undertaking called

PSMT Trinidad/Tobago Limited

TO HOLD unto the said Transferee and their assigns.

As witness our hands this                      day of December, 2005.

In the presence of:

 

Signature          Address           /s/ Carlos Nandwani               Carlos
Nandwani               Transferor Occupation         

In the presence of:

Signature          Address           /s/ Technotics International Ltd.          
    Technotics International Ltd.               Transferor Occupation         